Case 2:21-cv-00043-JNP-DAO Document 2 Filed 01/22/21 PageID.17FILED
                                                                Page 1 of 4
                                                       2021 JAN 22 PM 1:41
                                                             CLERK
                                                       U.S. DISTRICT COURT


             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


ANGELA MOLENI,

                Plaintiff,                           ORDER TO PROPOSE SCHEDULE

                                                     Case No. 2:21-cv-00043-DAO
v.
                                                     Magistrate Judge Daphne A. Oberg
DELTA AIR LINES INC.,

                Defendant.



       To secure the just, speedy, and inexpensive determination of every action and proceeding

 and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure,

 IT IS HEREBY ORDERED:

       1.      Plaintiff must propose a schedule to defendant in the form of a draft Attorney

Planning Meeting Report, available at https://www.utd.uscourts.gov/usdc-forms, within the earlier

of fourteen (14) days after any defendant has appeared or twenty-eight (28) days after any

defendant has been served with the complaint.

       2.      Within the earlier of twenty-eight (28) days after any defendant has appeared or

within forty-two (42) days after any defendant has been served with the complaint (or such

other time as the Court may order), the parties shall meet and confer and do one of the

following:

                a.      File a jointly signed Attorney Planning Meeting Report and also email

                        a stipulated Proposed Scheduling Order, available at

                        https://www.utd.uscourts.gov/usdc-forms, in word processing format to



                                                 1
Case 2:21-cv-00043-JNP-DAO Document 2 Filed 01/22/21 PageID.18 Page 2 of 4




                       the chambers of the assigned magistrate judge (or district judge if a

                       magistrate judge is not assigned); or

                b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiff

                       must file a jointly signed Attorney Planning Meeting Report detailing

                       the nature of the parties’ disputes and must also file a stipulated Motion

                       for Initial Scheduling Conference; or

                c.     If the parties fail to agree on an Attorney Planning Meeting Report or

                       on a stipulated Motion for Initial Scheduling Conference, plaintiff must

                       file a Motion for Initial Scheduling Conference, which must include a

                       statement of plaintiff’s position as to the schedule. Any response to

                       such a motion must be filed within seven (7) days.

       3.      In the absence of filing a stipulated Proposed Scheduling Order, the parties

must be prepared to address the following questions, in addition to those raised by the

Attorney Planning Meeting Report:

               a.      What 2-3 core factual or legal issues are most likely to be determinative of

                       this dispute?

               b.      Who are the 1-3 most important witnesses each side needs to depose? Is

                       there any reason these witnesses cannot be deposed promptly?

               c.      What information would be most helpful in evaluating the likelihood of

                       settlement? Is there any reason it cannot be obtained promptly?

               d.      In 5 minutes or less, describe the crucial facts, primary claims, and primary

                       defenses?




                                                 2
Case 2:21-cv-00043-JNP-DAO Document 2 Filed 01/22/21 PageID.19 Page 3 of 4




               e.      Are all claims for relief necessary or are they overlapping? Can any claim

                       for relief be eliminated to reduce discovery and expense?

               f.      Are all pleaded defenses truly applicable to this case? Can any be

                       eliminated?

               g.      What could be done at the outset to narrow and target the discovery in the

                       case?

               h.      What agreements have the parties reached regarding limitations on

                       discovery, including discovery of ESI?

               i.      Is there a need to schedule follow-up status conferences?

       4.      Each party shall make initial disclosures within forty-two (42) days after the

first answer is filed. This deadline is not dependent on the filing of an Attorney Planning

Meeting Report, the entry of a Scheduling Order, or the completion of an Initial Scheduling

Conference.

       5.      The parties are urged to propose a schedule providing for:

               a.      Fact discovery completion no more than six (6) months after the filing

                       of the first answer.

               b.      Expert reports from the party with the burden of proof on that issue

                       twenty-eight (28) days after the completion of fact discovery, and

                       responsive reports twenty-eight (28) days thereafter.

               c.      Expert discovery completion twenty-eight (28) days after filing of an

                       expert’s report.




                                                 3
Case 2:21-cv-00043-JNP-DAO Document 2 Filed 01/22/21 PageID.20 Page 4 of 4




            d.     Dispositive motion filing deadline no more than ten (10) months

                   after the filing of the first answer.

   DATED this 22nd day of January, 2021.

                                                   BY THE COURT:


                                                   ______________________________
                                                   Daphne A. Oberg
                                                   United States Magistrate Judge




                                              4
